 1   Joshua W. Carden, SBN 021698
 2   Joshua Carden Law Firm, P.C.
     16427 North Scottsdale Road, Suite 410
 3   Scottsdale, AZ 85254
 4   joshua@cardenlawfirm.com
     (480) 454-1100
 5   (480) 454-1101 (Fax)
     Attorney for Plaintiff
 6
                           IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8   Joseph Sorge,
 9                                                         No. 2:17-cv-04518-JJT
                                  Plaintiff,
10   v.                                                         PLAINTIFF’S RULE 26(A)(3)
11                                                              DISCLOSURE STATEMENT
     Yelp, Inc.,
12
                                  Defendant.
13
14           Plaintiff, Joseph Sorge, hereby provides the following disclosures pursuant to Rule 26(a)(3)
15   of the Federal Rules of Civil Procedure and Court order. Note: as discovery is ongoing, this
16   statement may still require supplementation upon receipt of documents from Defendants.
17   A.      WITNESSES PLAINTIFF EXPECTS TO CALL AT TRIAL.
18
          1. Plaintiff Joseph Sorge – c/o Plaintiff’s counsel
19
          2. Jonel Kejee – only email address known at this juncture (also known to Defendant)
20
          3. Matthew Susa – c/o Defendant’s counsel
21
22        4. Lucy Salazar – c/o Defendant’s counsel

23   B.      WITNESSES PLAINTIFF MAY CALL AT TRIAL
24        1. Abby Kennedy – c/o Defendant’s counsel
25
          2. D. Randall Meagher – c/o Defendant’s counsel
26
          3. Amber Sutton – c/o Defendant’s counsel
27
          4. Heather Webb – c/o Defendant’s counsel
28


                                                       1
 1        5. Any necessary custodian of documents
 2
          6. All witnesses disclosed by Defendants
 3
     C.      WITNESSES WHOSE DEPOSITION TESTIMONY PLAINTIFF EXPECTS TO
 4           PRESENT AT TRIAL
 5        None anticipated at this time, but any party deposition may be used as impeachment.
 6
     D.      DOCUMENTS OR EXHIBITS PLAINTIFF EXPECT TO OFFER AT TRIAL.
 7
      Document                                                Bates Label
 8
      Notice of Suit Rights                                   EEOC11-12
 9
      Intake Form                                             EEOC15-21
10
      Charge of Discrimination                                EEOC32
11
      Position Statement                                      EEOC40-50
12
      Activity Log                                            EEOC1-2
13
      Sorge Pictures                                          SORGE00070-72
14
      Sorge Video Recordings (three .MOV files)               N/A
15
      Email                                                   Yelp53-54
16
      Email                                                   Yelp57
17
      Email                                                   Yelp62
18
      Email                                                   Yelp64
19
      Offer                                                   Yelp1-3
20
      Email                                                   Yelp42
21
      Grow your Career                                        Yelp33
22
      Yelp Separation Agreement (unsigned)                    Unavailable
23
      Bank of America communications                          Sorge141-143
24    Recording of “Straight to the Bank” (Explicit)
                                                              Unavailable
25    https://www.youtube.com/watch?v=kaMzgIof6iQ

26    Any document identified by Defendant

27
28


                                                     2
 1   Dated this 12th day of October, 2018,
 2                                           Joshua Carden Law Firm, P.C.
 3
                                             By: s/Joshua W. Carden
 4                                           Joshua W. Carden
                                             Attorneys for Plaintiff
 5
                                             Joseph Sorge
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                             3
 1                                CERTIFICATE OF SERVICE
 2         I certify that on the 12th day of October, 2018, I electronically transmitted a PDF version
 3   of this document to the Office of the Clerk of the Court, using the CM/ECF System for filing and
 4   transmittal of a Notice of Electronic Filing to all CM/ECF registrants listed for this matter,
 5   including:
 6
     L. Eric Dowell
 7   Alexandra J. Gill
     Ogletree Deakins
 8
     Esplanade Center III
 9   2415 East Camelback Road, Suite 800,
     Phoenix, AZ 85016
10
11   Attorneys for Defendant
12
13                                                   /s/Joshua W. Carden
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                    4
